

EXHIBIT 10.2


AMENDMENT NO. 2 TO STOCKHOLDERS’ AGREEMENT


This AMENDMENT NO. 2 (this “Amendment”) is made as of March 14, 2013 by and
between BioScrip, Inc., a Delaware corporation (the “Company”), and Kohlberg
Investors V, L.P., a Delaware limited partnership (“Kohlberg”).


RECITALS


The following recitals are a material part of this Amendment:


A.    Reference is made to that certain stockholders’ agreement dated as of
January 24, 2010, by and among Kohlberg, Kohlberg Partners V, L.P., a Delaware
limited partnership, Kohlberg Offshore Investors V, L.P., a Delaware limited
partnership, Kohlberg TE Investors V, L.P., a Delaware limited partnership, KOCO
Investors V, L.P., a Delaware limited partnership, Robert Cucuel, Mary Jane
Graves, Nitin Patel, Joey Ryan, Colleen Lederer, Blackstone Mezzanine Partners
II L.P., a Delaware limited partnership, Blackstone Mezzanine Holdings II L.P.,
a Delaware limited partnership, and S.A.C. Domestic Capital Funding, Ltd., a
Cayman Islands limited company (collectively, the “Stockholders”) and the
Company, as amended on March 8, 2013 by and between Kohlberg and the Company
(the “Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Agreement.


B.    Kohlberg and the Company desire to further amend the Agreement as provided
herein.
C.    Section 7.8 of the Agreement provides that any term therein may be amended
or waived by a written instrument signed by the Company, on one hand, and
Stockholders holding not less than a majority of the Stockholder Shares, on the
other hand.


D.    Kohlberg holds at least a majority of the Stockholder Shares.


NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Kohlberg and the Company hereby agree as follows:


1.    Recitals; Acknowledgments. The Recitals set forth above are true and
accurate, are a material part of this Amendment, are hereby incorporated by
reference, and the parties are entitled to rely thereon.


2.    Amendment. Section 4.6 of the Agreement is hereby replaced in its entirety
with the following:


“4.6 Limitations. The Company shall not be obligated to effect a Demand
Registration for a period of three months following the effective date of a
registration statement filed in connection with any registration effected under
Section 4.1 or 4.2. Notwithstanding anything to the contrary in the Escrow
Agreement, as defined in the Merger Agreement (the “Escrow Agreement”), the
provisions of Section 4 of this Agreement shall apply to all of the Stockholder
Shares that are subject to the Escrow Agreement (the “Escrow Shares”); provided
that (A) the Company shall have no obligations whatsoever under Section 4 of
this Agreement in respect of any Escrow Shares that have been paid to the
Company in accordance with Section 2(b) or Section 3 of the Escrow Agreement,
and (B) any Escrow Shares so paid to the Company that have previously been
registered under the Securities Act in connection with a public offering may be
de-registered by the Company by means of post-effective amendment under the
Securities Act. The Company shall have no obligation to file a prospectus
supplement under the Securities Act in respect of any Escrow Shares for which
all conditions of release to the applicable Stockholder have not been satisfied
under the Escrow Agreement.”


3.    Entire Agreement; Mode Of Modification. Except as expressly modified by
this Amendment, all other terms of the Agreement shall remain in full force and
effect. This Amendment, together with the Agreement, as previously amended,
constitutes the entire agreement between the parties with respect to the subject
matter hereof. This Amendment may be amended only by written amendment to this
Amendment signed by the parties affected by the same.


4.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and shall be binding upon any party
executing the same and all of which together shall constitute one and the same
document. This Amendment shall become effective when all parties hereto have
executed a counterpart hereof.




[Signature page follows]


BIOSCRIP, INC.


By: /s/ Kimberlee C. Seah
Name: Kimberlee C. Seah
Title:
Senior Vice President, Secretary and General Counsel





KOHLBERG INVESTORS V, L.P.


By: Kohlberg Management V, L.L.C., its general partner


By: /s/ Gordon Woodward
Name:    Gordon Woodward
Title:     Vice President











    